internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable index uil no case-mis no number release date director field operations ----------------------------------- 263a 263a tam-103875-06 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference -------------------------------- ------------------- ------------------------------ ---------------- --------------- ------------------------- legend company sub one sub two b-type business c-type business d-type services e-type services state one state two year property one property two subactivities f g h j and k federal_agency dollar_figuren ----------------------------------------------------------------------------- --------------------------------- ---------------------------------------- --------------------------------------------------- ---------------------- --------------------- ---------------- ---------- ------------ ---------------------------------------------------------- ----------------------------------------------------------------------------- ---------------------- --------------------------- ----------------------------------------------------------------------------- ----------------------------------------- ---------------------------------------------------------------- ---------------- ---------------- ---------------- --------------- ---------------- --- ------- ------------------------------- --------------------------------- tam-103875-06 dollar_figurer dollar_figuret dollar_figureu dollar_figurew aa bb cc dd issue whether company’s method of allocating its capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two meets the requirements of sec_263a of the internal_revenue_code conclusion under sec_263a company’s method of allocating its capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two is subject_to the requirements of sec_1_263a-1 whether those requirements are satisfied is a factual determination that must be made by the director based on company’s facts and circumstances facts company is a b-type business through subs one and two company is engaged in production of property one and production and acquisition for resale of property two production and acquisition for resale of property two may be divided into subactivities f g h j and k as a result of production of property one and production and acquisition for resale of property two company provides d-type services in state one through sub one and provides d-type and e-type services in states one and two through sub two company’s customers include both direct customers and c-type businesses during year company produced property one and property two since company has been required to account for its production_costs in accordance with sec_263a and the regulations thereunder prior to and during year company and subs one and two maintained their books_and_records in compliance with generally_accepted_accounting_principles gaap and the mandates of federal_agency the method_of_accounting for tax purposes for company and subs one and two mirrored their method_of_accounting for financial reporting purposes prior to year hereinafter referred to as the prior method tam-103875-06 during year company filed a form_3115 application_for change in accounting_method under revproc_97_27 1997_1_cb_680 requesting advanced consent to change its method_of_accounting for certain items part of company’s request was to elect the simplified_service_cost_method with the production cost allocation_ratio to determine capitalizable mixed_service_costs incurred during the year for both property one and property two the service has not granted consent to company to change its method_of_accounting pursuant to the form_3115 request and the request is still pending the service has not determined whether company’s property one qualifies as eligible_property under sec_1_263a-1 see revrul_2005_53 2005_35_irb_425 even though consent has not been granted company began using its new method beginning in year in implementing the requested accounting_method change company utilized the simplified_service_cost_method with the production cost allocation_ratio to determine capitalizable mixed_service_costs for year hereinafter referred to as the new method company performed this calculation by adding the costs of producing property one plus the costs of producing and acquiring for resale property two and dividing the sum by company’s total costs this amount was then multiplied by company’s total mixed_service_costs to determine its capitalizable mixed_service_costs for year company then allocated its capitalizable mixed_service_costs between property one and property two based on the relative contribution that each type of property made to the numerator of the simplified_service_cost_method with the production cost allocation_ratio company determined the relative contribution of each type of property by dividing the cost_of_producing and acquiring for resale in the case of property two that type of property by company’s total production and acquisition for resale costs for property one and property two company described this formula used to allocate costs between property one and property two in its form_3115 submitted during year if sub one had used its prior method in year sub one would have incurred dollar_figuren of mixed_service_costs of this amount its capitalizable mixed_service_costs would have been dollar_figurer or approximately aa percent of dollar_figuren almost one-half of its total mixed_service_costs sub one would have allocated all of the dollar_figurer to property one and none of the dollar_figurer to property two sub one would have deducted the non-capitalizable portion of its mixed_service_costs under the new method_of_accounting it began using in year sub one incurred the same amount of mixed_service_costs as under its prior method or dollar_figuren sub one’s capitalizable mixed_service_costs under its new method were determined to be dollar_figuret almost twice dollar_figurer the amount of capitalizable mixed_service_costs under its prior method the request for technical_advice in this case states that although the request for technical_advice focuses on sub one’s activities the facts and analysis apply equally to sub two’s activities accordingly although the following analysis of costs is based on sub one’s facts the analysis applies to both sub one and sub two tam-103875-06 dollar_figuret is approximately bb percent of dollar_figuren almost nine-tenths of company’s total mixed_service_costs sub one capitalized cc percent or dollar_figureu of dollar_figuren to property one and capitalized dd percent or dollar_figurew of dollar_figuren to property two sub one deducted the non- capitalizable portion of its mixed_service_costs compared to its prior method sub one’s total mixed_service_costs under its new method almost doubled while sub one’s capitalizable mixed_service_costs allocated to property one decreased to dollar_figureu more than times less than the amount allocated to property one under its prior method_of_accounting sub one’s capitalizable mixed_service_costs allocated to property two increased from zero to dollar_figurew representing more than four-fifths of sub one’s total mixed_service_costs of dollar_figuren and more than nine-tenths of sub one’s total capitalizable mixed_service_costs of dollar_figuret law and analysis the request for technical_advice in this case focuses on whether company’s method of allocating its capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two meets the requirements of sec_263a the director asserts that company’s method of allocating its capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two must satisfy the requirements of sec_1 263a- f the director further asserts that company’s method of allocating its capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two fails to satisfy those requirements because it is not a reasonable allocation method within the meaning of sec_1_263a-1 in particular the director argues that the amount capitalized by company under its new method differs significantly from the amount that would have been capitalized under its prior method and that accordingly the new method is not a reasonable method under sec_1 263a- f i in contrast company reasons that its method of allocating capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two is part of the simplified_service_cost_method described in sec_1_263a-1 and does not have to satisfy the requirements of sec_1_263a-1 company also asserts that its allocation method satisfies the requirements sec_1_263a-1 in any event for the reasons described below company’s method of allocating its capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two must satisfy the requirements of sec_1 263a- f however in determining whether the amount capitalized by company under its new method differs significantly from the amount that would have been capitalized under any other permissible method under sec_1_263a-1 the relevant comparison is between the amount capitalized under company’s allocation method and the amount that would be capitalized under any other permissible method not just amounts capitalized under company’s prior method as noted below company asserts that the tam-103875-06 amount capitalized under its present allocation method does not differ significantly from the amount that would be capitalized under the simplified_production_method the determination of whether company’s method of allocating capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two meets the requirements of sec_1_263a-1 including whether or not there is a significant difference between the amount capitalized using company’s allocation method and the amount capitalized using any other permissible method must be made by the director based on all of company’s facts and circumstances analyzes whether company’s method of allocating capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two is part of the simplified_service_cost_method described in sec_1_263a-1 and concludes that it is not part of that simplified_method this is followed by the analysis of whether company’s allocation method must satisfy the requirements of sec_1_263a-1 procedural background after first discussing the procedural background of this case this memorandum as noted above in year company filed a form_3115 application_for change in accounting_method requesting advanced consent to change its method_of_accounting for certain items part of company’s request was to elect the simplified_service_cost_method with the production cost allocation_ratio to determine capitalizable mixed_service_costs incurred during the year for both property one and property two this technical_advice request is only with respect to whether company’s method of allocating its capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two meets the requirements of sec_263a this memorandum does not consider whether any of company’s property including but not limited to property one qualifies as eligible_property under sec_1_263a-1 see revrul_2005_53 further this memorandum does not consider whether company’s determinations and definitions of mixed_service_costs were proper under sec_263a as noted above company’s form_3115 is still pending with the service and company has not yet been granted or denied consent to make the requested change in its accounting_method nevertheless company began using the requested new method_of_accounting beginning in year consideration of this request for technical_advice does not grant or imply consent under sec_446 to company’s request to change its method_of_accounting company’s method of allocating capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two is not part of the simplified_service_cost_method under sec_1_263a-1 tam-103875-06 having noted the scope of the request for technical_advice we next analyze whether company’s method of allocating capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two is part of the simplified_service_cost_method described in sec_1_263a-1 company uses the simplified_service_cost_method with the production cost allocation_ratio to determine its capitalizable mixed_service_costs see sec_1_263a-1 after determining the amount of its capitalizable mixed_service_costs company then allocates that amount between property one and property two based on the relative contribution that each type of property made to the numerator of the simplified_service_cost_method with the production cost allocation_ratio company reasons that its method of allocating capitalizable mixed_service_costs between property one and property two not only complies with the technical requirements for using the simplified_service_cost_method but also is consistent with the underlying rationale for simplified methods such as the simplified_service_cost_method in contrast the director argues that the simplified_service_cost_method merely provides a method for determining a taxpayer’s aggregate capitalizable mixed_service_costs and does not encompass the allocation of that aggregate amount among various activities or properties for the reasons described below company’s method of allocating capitalizable mixed_service_costs is not part of the simplified_service_cost_method described in sec_1_263a-1 company’s argument that its method of allocating capitalizable mixed_service_costs is part of the simplified_service_cost_method described in sec_1_263a-1 is based on an analysis of sec_1_263a-1 and sec_1_263a-1 this analysis starts by noting that sec_1_263a-1 requires that costs be allocated or apportioned to a taxpayer’s various activities including production or resale activities the analysis next focuses on sec_1_263a-1 for the proposition that two alternative methods exist for determining the amount of capitalizable service_costs sec_1_263a-1 provides this paragraph e provides definitions and categories of service_costs paragraph g of this section provides specific rules for determining the amount of service_costs allocable to property produced or property acquired for resale in addition paragraph h of this section provides a simplified_method for determining the amount of service_costs that must be capitalized the final step in company’s analysis notes that sec_1_263a-1 explains that mixed_service_costs are costs that are partially allocable to production or resale activities and partially allocable to non-production and non-resale activities company concludes from this that allocating capitalizable mixed_service_costs to different items of property is an inherent part of the simplified_service_cost_method tam-103875-06 in support of its position that allocating capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two is part of the simplified_service_cost_method company cites the preamble to final regulations under sec_263a t d 1993_2_cb_77 the preamble indicates that the regulations provide a simplified_service_cost_method producers may use to allocate mixed_service_costs among their various activities in particular the preamble provides the temporary regulations provide a simplified_service_cost_method producers may use to allocate mixed_service_costs among their various business activities company’s assertion that its method of allocating capitalizable mixed service t d 1993_2_cb_77 company reasons that the use of the words among and various connote three or more and indicate that while in some instances the simplified_service_cost_method might be used to allocate mixed_service_costs between production activities and non-production activities in other instances the simplified_service_cost_method would be used to allocate mixed_service_costs among various activities such as among company’s property one property two and deductible activities costs between production of property one and production and acquisition for resale of property two is part of the simplified_service_cost_method described in sec_1_263a-1 is not persuasive and is not consistent with the simplified_service_cost_method sec_1_263a-1 permits taxpayers to use the simplified_service_cost_method to determine the aggregate portion of mixed_service_costs incurred during the taxable_year that are properly allocable to eligible_property sec_1_263a-1 provides that under the simplified_service_cost_method a taxpayer computes its capitalizable mixed_service_costs by multiplying its total mixed_service_costs by an allocation_ratio the allocation_ratio can be either the labor-based or production cost allocation_ratio see sec_1 263a- h and in this case company used the production cost allocation_ratio under sec_1_263a-1 and determined its capitalizable mixed_service_costs in accordance with the following formula sec_263a production_costs total costs total x mixed_service_costs capitalizable mixed_service_costs that is company used the above formula to determine the aggregate portion of mixed_service_costs that are properly allocable to the taxpayer’s production or resale method under sec_1_263a-1 after determining in the aggregate its total capitalizable mixed_service_costs using equation one company used the following equation to determine the aggregate amount of capitalizable mixed_service_costs to allocate to property one total x capitalizable mixed_service_costs service_costs capitalizable mixed property one tam-103875-06 property one sec_263a production_costs property one and property two total production_costs property two sec_263a production_costs property one and property two total production_costs company used the following equation to determine the aggregate amount of capitalizable mixed_service_costs to allocate to property two total x capitalizable mixed_service_costs service_costs capitalizable mixed property two in both of the two equations above property two production_costs include the costs of acquiring property two for resale neither the formula used by company to allocate capitalizable mixed_service_costs to property one nor the formula used to allocate capitalizable mixed_service_costs to property two are found in the regulations governing the simplified_service_cost_method see sec_1_263a-1 this indicates that company’s method of allocating capitalizable mixed_service_costs between the two activities is not part of the simplified_service_cost_method described in sec_1_263a-1 mixed_service_costs between production of property one and production and acquisition for resale of property two is not part of the simplified_service_cost_method is found in other parts of the regulations under sec_263a for example sec_1_263a-1 explains that sec_1_263a-1 provides a simplified_method for determining the amount of service_costs that must be capitalized in contrast sec_1_263a-1 provides rules for allocating costs to property produced or acquired for resale in particular sec_1_263a-1 provides as follows support for the proposition that company’s method of allocating capitalizable paragraph h of this section provides a simplified_method for determining the amount of mixed_service_costs required to be capitalized to eligible_property the methodology set forth in paragraph h of this section for mixed_service_costs may be used in conjunction with either a facts-and- circumstances or a simplified_method of allocating costs to eligible_property produced or eligible_property acquired for resale tam-103875-06 in short sec_1_263a-1 provides rules for allocating mixed_service_costs to property produced or acquired for resale in addition sec_1_263a-3 details how a taxpayer using the simplified_service_cost_method allocates mixed_service_costs in connection with the simplified_resale_method the existence of these separate rules indicates that company’s method of allocating capitalizable mixed_service_costs between the two activities is not part of the simplified_service_cost_method described in sec_1_263a-1 further support for this proposition is found in the preamble to the temporary regulations which preceded the final regulations the preamble provides that the simplified_service_cost_method shall only be used to determine the total amount of certain indirect_costs which are required to be allocated to inventory production under sec_263a inventoriable mixed_service_costs the allocation of such indirect_costs to particular items of inventory shall be made pursuant to other methods allowed under the temporary regulations t d 1987_1_cb_99 in short the simplified_service_cost_method does not provide a mechanism for allocating capitalizable mixed_service_costs to particular activities or property accordingly company’s method of allocating capitalizable mixed_service_costs between property one and property two is not part of the simplified_service_cost_method described in sec_1_263a-1 mixed_service_costs between property one and property two as part of the simplified_service_cost_method is consistent with the underlying logic of the simplified_service_cost_method it reasons that the simplified_service_cost_method is an alternative to the facts and circumstances methods of allocating costs in that unlike those methods the company nevertheless argues that treating its method of allocating capitalizable sec_1_263a-1 provides that to the extent mixed_service_costs labor costs or other costs are incurred in more than one trade_or_business a taxpayer must determine the amounts allocable to the particular trade_or_business for which the simplified_service_cost_method is being applied by using any reasonable allocation method consistent with the principles of sec_1_263a-1 company argues that this provision only applies in determining the amount of capitalizable mixed_service_costs and not in allocating those costs while the text of sec_1_263a-1 does not contain this limitation it is unnecessary to decide how sec_1_263a-1 applies in this case as the facts do not indicate that company has more than one trade_or_business further the phrase among their various business activities in t d 1993_2_cb_77 arguably refers to sec_1_263a-1 and taxpayers with costs that are incurred by more than one trade_or_business this weakens company’s argument that the phrase supports allocating mixed_service_costs among various activities such as among company’s property one property two and deductible activities company asserts that use of the word may in sec_1_263a-1 indicates that other methods of allocating capitalizable mixed_service_costs are also available to taxpayers this reasoning is not persuasive as the regulations do not provide for such other methods indeed the lack of such other methods indicates that the word may has a restrictive meaning in sec_1_263a-1 taxpayers are limited to using only the specified methods tam-103875-06 simplified_service_cost_method allocates costs based on a single factor either the production cost allocation_ratio or the labor-based allocation_ratio rather than a variety of factors company asserts that this produces a simple and administrable result this reasoning is not persuasive because as noted above sec_1_263a-1 provides that the simplified_service_cost_method may be used in conjunction with various simplified methods of allocating costs finally company also analogizes its method of allocating costs between property x total labor costs total mixed_service_costs labor costs allocable to activity one and property two to the allocation of mixed_service_costs among classes of activities in the context of the simplified_resale_method under sec_1_263a-3 under this section a taxpayer using the simplified_service_cost_method determines the amount of mixed_service_costs allocated to and included in purchasing costs storage costs and handling costs of the simplified_resale_method using the following formula sec_1_263a-3 company notes that this allocation method is similar to the method it used and is a permissible method under sec_263a company reasons that its allocation method should also be permissible company’s reasoning is not persuasive for several reasons first the method described in sec_1_263a-3 for allocating mixed_service_costs in the context of the simplified_resale_method follows with only technical and minor changes the method that congress directed the treasury_department to provide to taxpayers acquiring property for resale see h_r conf_rep no at ii-305-308 reprinted in c b vol ii-1 ii-305-308 congress did not direct the treasury_department to provide the same mixed service_cost_method for taxpayers producing property who choose to use the simplified_production_method second although the simplified_resale_method uses two absorption ratios it ultimately applies a single combined_absorption_ratio to a taxpayer’s total sec_471 costs remaining on hand at the end of the taxable_year the preamble to the final regulations explains that the final regulations provide several simplified allocation_methods for allocating direct and indirect_costs to property produced and property acquired for resale in general these simplified methods determine aggregate amounts of additional sec_263a costs allocable to ending inventory emphasis added company does not assert that it is actually entitled to use the methodology described in sec_1_263a-3 the simplified_resale_method is not a permissible method for company because its production activities are not de_minimis under sec_1_263a-3 having determined that company’s method of allocating capitalizable mixed tam-103875-06 t d 1993_2_cb_77 the simplified_resale_method and its accompanying calculations regarding capitalizable mixed_service_costs determine one aggregate capitalized amount of additional sec_263a costs company’s division of its aggregate capitalizable mixed_service_costs amount into two separate amounts an amount capitalizable to property one and an amount capitalizable to property two performs the exact opposite function consequently company’s analogy of its method to the simplified_resale_method and the associated simplified_service_cost_method of sec_1 263a- d i f is not persuasive in determining whether company’s method meets the requirements of sec_1_263a-1 company’s method of allocating capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two must satisfy the requirements of sec_1_263a-1 service_costs between production of property one and production and acquisition for resale of property two is not part of the simplified_service_cost_method under sec_1 263a- h we next consider whether that allocation method is subject_to the requirements of sec_1_263a-1 the director asserts that company’s method of allocating its capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two must satisfy the requirements of sec_1 263a- f the director further asserts that company’s method of allocating its capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two fails to satisfy those requirements because it is not a reasonable allocation method within the meaning of sec_1_263a-1 in particular the director argues that the amount capitalized by company under its new method differs significantly from the amount that would have been capitalized under its prior method and that accordingly the new method is not a reasonable method under sec_1 263a- f i in contrast company also asserts that its allocation method satisfies the requirements sec_1_263a-1 for the reasons described below company’s method of allocating capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two is subject_to sec_1_263a-1 the director’s assertion that company’s method of allocating its capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two must satisfy the requirements of sec_1_263a-1 finds support in the regulations under sec_263a as noted above sec_1_263a-1 provides rules for allocating costs to property produced or acquired for resale in particular sec_1 263a- f provides as follows paragraph h of this section provides a simplified_method for determining the amount of mixed_service_costs required to be capitalized to eligible_property the methodology set forth in paragraph h of this section for tam-103875-06 mixed_service_costs may be used in conjunction with either a facts-and- circumstances or a simplified_method of allocating costs to eligible_property produced or eligible_property acquired for resale in short sec_1_263a-1 provides that paragraph f sets forth various detailed or specific facts and circumstances cost allocation_methods that taxpayers may use to allocate direct and indirect_costs to property produced and property acquired for resale it also provides that sec_1_263a-1 provides general rules for applying these allocation_methods to various categories of costs ie direct materials direct labor and indirect_costs including service_costs in addition in lieu of a facts-and-circumstances allocation method taxpayers may use the simplified methods provided in sec_1_263a-2 and sec_1_263a-3 to allocate direct and indirect_costs to eligible_property produced or eligible_property acquired for resale in this case company is not using one of the simplified methods provided in sec_1_263a-2 and sec_1_263a-3 accordingly it is necessary to determine whether company’s method of allocating capitalizable mixed_service_costs complies with sec_1_263a-1 simplified methods of allocating costs has a choice of methods under sec_1_263a-1 through 263a-1 f the methods described in sec_1_263a-1 and sec_1_263a-1 are a specific_identification_method a burden rate method and a standard_cost_method the director asserts and the company does not dispute that the company’s method is not a specific_identification_method burden rate method or standard_cost_method under sec_1_263a-1 and sec_1_263a-1 a taxpayer that does not use one of these methods may use any other reasonable allocation method within the meaning of sec_1_263a-1 sec_1_263a-1 provides that a taxpayer that does not use one of the under sec_1_263a-1 a taxpayer may use any other reasonable method to properly allocate direct and indirect_costs among units of property produced or property acquired for resale during the taxable_year an allocation method is reasonable if with respect to the taxpayer’s production or resale activities taken as a whole the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in this section or in sec_1_263a-2 or sec_1_263a-3 with appropriate consideration given to the volume and value of the taxpayer’s production or resale activities the availability of costing information the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocation_methods the allocation method is applied consistently by the taxpayer and the allocation method is not used to circumvent the requirements of the simplified methods in sec_1_263a-1 or in sec_1_263a-2 or sec_1_263a-3 or the principles of sec_263a company’s method of allocating its capitalizable mixed_service_costs between production of property one and production and acquisition of property two tam-103875-06 must satisfy these requirements in order to constitute a reasonable allocation method within the meaning of sec_1_263a-1 sec_1_263a-1 does not permit a taxpayer to avoid application of the reasonableness standard of sec_1_263a-1 any argument that sec_1_263a-1 refers taxpayers directly to sec_1_263a-1 for rules on allocating mixed_service_costs and thereby bypasses sec_1_263a-1 is contrary to sec_1_263a-1 itself indeed the allocation_methods permitted by sec_1_263a-1 include certain specified methods that are not at issue in this case and as an alternative to those specified methods permit the use of any other reasonable allocation method as defined under the principles of sec_1_263a-1 see sec_1_263a-1 and sec_1_263a-1 accordingly an argument that sec_1_263a-1 is overridden by more specific rules contained in sec_1_263a-1 is not persuasive further as noted above in footnote sec_1 263a- h incorporates the principles of sec_1_263a-1 into the simplified_service_cost_method in the context of allocating costs between different trades_or_businesses having determined that company’s method of allocating its capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two must satisfy the requirements of sec_1_263a-1 we next examine the director’s argument that company’s method of allocating its capitalizable mixed_service_costs between production of property one and production and acquisition for resale of property two fails to satisfy those requirements because the amount capitalized by company under its new method differs significantly from the amount that would have been capitalized under its prior method with the result that the new method is not a reasonable method under sec_1_263a-1 this argument is not persuasive because the standard of comparison under sec_1 f i is between the total costs actually capitalized during the taxable_year using the taxpayer’s allocation method and the total that would be capitalized using another permissible method described in sec_1_263a-1 sec_1_263a-2 or sec_1_263a-3 in short a taxpayer’s allocation method will satisfy sec_1_263a-1 if the amount capitalized does not differ significantly from the amount capitalized using any other permissible method thus the mere fact that the amount capitalized by company under its allocation method differs significantly from the amount capitalized under its prior method does not end the inquiry sec_1_263a-1 in any event because the amount capitalized under its new method does not differ significantly from the amount that would be capitalized using the simplified_production_method described in sec_1_263a-2 the request for technical_advice in this case did not raise this issue further the determination under sec_1_263a-1 of whether the amount capitalized under company’s allocation method differs significantly in amount from the amount capitalized using the simplified_production_method is factual in nature and as such is best made by the director based on all of company’s facts and circumstances company asserts that its allocation method satisfies the requirements of tam-103875-06 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
